The application for a stay presented to The CHIEF JUSTICE and by him referred to the Court is granted, and the District Court's October 17, 2017 order granting a preliminary injunction is stayed pending disposition of the Government's appeal in the United State Court of Appeals for the Fourth Circuit and disposition of the Government's petition for a writ of certiorari, if such writ is sought. If a writ of certiorari is sought and the Court denies the petition, this order shall terminate automatically. If the Court grants the petition for a writ of certiorari, this order shall terminate when the Court enters its judgment.In light of its decision to consider the case on an expedited basis, we expect that the Court of Appeals will render its decision with appropriate dispatch.Justice GINSBURG and Justice SOTOMAYOR would deny the application.